[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a summary process action based on non-payment of CT Page 1519 rent. The defendant admitted five of the seven paragraphs of the plaintiff's complaint. The plaintiff proved the other material allegations of her complaint.
The defendant interposed a special defense that the plaintiff did not supply her with hot water in her apartment for two months.1 If true, this would be a defense to the plaintiff's summary process action. General Statutes §§ 47a-4a, 47a-11. It was the defendant's burden to prove this defense by a fair preponderance of the evidence. Evergreen Corporation v. Brown,35 Conn. Super. Ct. 549, 552, 396 A.2d 146 (App. Sess. 1978). She did not do so.
Judgment shall enter for the plaintiff.
BY THE COURT
Bruce L. LevinJudge of the Superior Court